Citation Nr: 0033709	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

The veteran's decorations and awards included the Vietnam 
Service Medal and Air Medal (Second Oak Leaf Cluster with 
"V" Device).  

The Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO) granted service connection and 
entitlement to a 30 percent disability evaluation for PTSD in 
a September 1994 rating decision.  The veteran was granted an 
increased rating to 50 percent in a March 1996 rating 
decision.

This present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Nashville VARO, which denied entitlement to an increased 
rating for PTSD.

The veteran failed to report for his scheduled October 2000 
hearing before a Veterans Law Judge in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran's PTSD produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood with 
near- continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.

3.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name has not 
been demonstrated by the objective evidence of record.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.126(a), Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After a review of the evidentiary record, the Board is of the 
opinion that a remand for purposes of compliance with the 
VCAA is not required.  In the instant case, the veteran has 
indicated treatment for his psychiatric disorder at VA 
medical facility in Salem, Virginia.  Review of the 
evidentiary record reveals that VA outpatient treatment 
records obtained from the VA Medical Center in Mountain Home, 
Tennessee included an August 1995 hospital summary developed 
at the VA medical facility in Salem, Virginia.  These records 
were previously reviewed and, in part, formed the basis for 
the RO's grant of a temporary total rating, with subsequent 
increased rating to 50 percent, in a March 1996 rating 
decision.

In conjunction with the present claim, the Board observes 
that the August 1995 hospital summary was also reviewed and 
specifically referred to in the September 1998 VA examination 
report.  This report largely formed the basis of the December 
1998 rating decision at issue on appeal.

In view of the foregoing, the RO contacted the veteran, via 
letter dated August 23, 1999, and requested that he provide 
specific dates of treatment at Salem and the names and date 
of treatment for any other VA medical facilities.  The letter 
specifically informed the veteran that if a response was not 
received by October 23, 1999 (in 60 days), his claim would be 
rated based on the evidence of record.  To date, the veteran 
has not responded.

Although the VCAA requires that VA take steps to assist the 
veteran in the development of his claim, this duty is not 
limitless.  The VCAA only requires VA to obtain relevant VA 
treatment records, only if the claimant furnishes information 
sufficient to locate these records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(c)(2), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  
In the instant case, the veteran has, for whatever reason, 
declined to provide RO with more specific information with 
respect to medical treatment received by the Department.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has long held that that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board concludes that the RO did not fail to meet its duty to 
assist, and a remand for purposes of determining compliance 
with the VCAA is not required.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The evidentiary record includes VA treatment records obtained 
from the VA Medical Center in Mountain Home, Tennessee.  
These records, developed between 1994 and 1998, show 
treatment on occasion for PTSD.  Additionally, these records 
included an August 1995 VA hospital summary developed at the 
VA hospital in Salem, Virginia, which showed an Axis I 
diagnosis of chronic severe PTSD with a Global Assessment of 
Functioning (GAF) score of 45.  The veteran's highest GAF 
score in the preceding year was noted to be 55.

In conjunction with his present claim, the veteran was 
afforded a VA examination in September 1998.  The examiner 
specifically indicated that the veteran's medical record and 
claims folder were reviewed in conducting the examination.  
He reportedly lived alone in a trailer and had little or no 
contact with his family.  It was reported that he had not 
been hospitalized since his last psychiatric examination.  He 
had been involved in outpatient treatment until August 1996.  
He reportedly was dismissed from several jobs he held in the 
past due to irritability and conflicts with co-workers and 
supervisors.  He was permanently disabled in 1992 "following 
severe peptic ulcer disease".  

On mental status examination, it was noted that the veteran 
presented as hyper-alert, oriented in all spheres, emaciated 
in appearance, with long, somewhat unkempt hair and mustache.  
He was wearing a camouflage jacket, and generally provided a 
disheveled appearance.  His eye contact was direct, although 
he had frequent watering of his eyes when discussing concerns 
of Vietnam and its consequences for him.  His speech was low 
in volume and normal in rate, somewhat anxious and mild in 
tone, with occasional irritability, related to how his claim 
has been processed.  His mood was dysthymic.  His affect was 
restricted.  The veteran denied any suicidal ideation, but 
reported such in the past.  No history of suicide attempts 
was given.  

The veteran reported flashbacks and nightmares, but no visual 
hallucinations.  He did note illusions and reminders of 
combat experiences, when exposed to certain sights, sounds 
and smells.  His thoughts were clear and goal-directed.  His 
thought contents reflected feelings of hopelessness, 
isolation and frustration.  No delusions were present.  No 
persecutory or paranoid ideations were present.  Insight and 
judgment appeared good.  Intelligence appeared to be in the 
average to above average range.  The veteran did note that he 
had severe difficulty concentrating on tasks; that is, his 
depression and difficulty concentrating led him to not be to 
complete tasks and to have difficulty caring for himself, 
such as leaving dishes in the sink for several days and 
otherwise being unkempt.  However, short term and long term 
memory were intact.  The veteran also reported a history of 
alcohol abuse, currently in remission.  He also reported 
occasional marijuana use, and reported that it seems to help 
him focus on tasks and helps him avoid feelings related to 
his Vietnam experiences.  The Axis I diagnoses were chronic 
PTSD, dysthymic disorder and alcohol dependence in remission.  
A GAF score of 45 was assigned.

In an August 1999 statement, the veteran's daughter indicated 
that she was now living with her father.  

38 C.F.R. § 4.126(a) (2000) provides that in evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.

A 50 percent evaluation is required when occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.126(a), Diagnostic Code 9411 (2000).

Resolving doubt in favor of the veteran, the Board finds the 
veteran's disability level throughout the appeal period 
approximated the criteria for a 70 percent rating.  The 
veteran's low speech, unkempt appearance, dysthymic mood, 
with associated feelings of hopelessness, isolation and 
frustration, flashbacks and nightmares, as well as his 
restricted affect closely correspond with the criteria for a 
70 percent rating (occupational and social impairment with 
deficiencies in most areas).

Although the veteran complains of self-isolation and 
intrusive thoughts, the Board is satisfied, upon review of 
the entire record that he does not exhibit symptoms of total 
occupational and social impairment.  He has not required 
hospitalization lately and does not receive outpatient 
therapy anymore.  He avoids contact with most family members, 
but now lives with his daughter.  He does not work and the 
GAF of 45 reflects serious symptomatology, but it was 
indicated that he left his last job following severe peptic 
ulcer disease.  There is no gross impairment of thought 
processes, no intermittent inability to perform daily living 
activities, no disorientation to time or place, no memory 
loss for names of close relatives or own name, no persistent 
danger of hurting self or others.  There are also no 
persistent delusions or hallucinations.  Accordingly, a 100 
percent rating is not warranted.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent  VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the complaints and/or the extent of 


service-connected mental disorder are specifically outweighed 
by the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the regulations governing payment of monetary awards.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


